Case 2:17-cv-08335-FMO-AGR Document 146 Filed 08/21/20 Page 1 of 5 Page ID #:743



 1
 2                                                                         JS-6
 3
 4
 5
 6
 7
 8
                             UNITED STATES DISTRICT COURT
 9
                             CENTRAL DISTRICT OF CALIFORNIA
10
11
12    CHARLES KELLER COOPER JR.,            )       NO. CV 17-8335-FMO (AGR)
                                            )
13              Plaintiff,                  )
                                            )       ORDER OF DISMISSAL
14                      v.                  )
                                            )
15    COUNTY OF LOS ANGELES, et             )
      al.,                                  )
16                                          )
                Defendants.                 )
17                                          )

18
           I.   Procedural History
19
           On November 15, 2017, Plaintiff, proceeding pro se and in forma pauperis,
20
     filed a complaint under 42 U.S.C. § 1983. (Dkt. No. 1.) Defendants are the Los
21
     Angeles County Sheriff’s Department and individual deputy sheriffs.
22
           On Defendants’ motion to dismiss the complaint, the magistrate judge
23
     recommended that the Court dismiss, with leave to amend, the Monell claims in
24
     Claims One and Two, and the claims against Defendant Marbach. (Dkt. No. 53.)
25
     On September 17, 2018, the Court issued an order accepting the
26
     recommendation. (Dkt. No. 62.) Plaintiff filed a First Amended Complaint on
27
28                                              1
Case 2:17-cv-08335-FMO-AGR Document 146 Filed 08/21/20 Page 2 of 5 Page ID #:744



 1   October 9, 2018. (Dkt. Nos. 75, 77.)
 2         On April 23, 2019, Plaintiff participated in a settlement conference but the
 3   case did not settle. (Dkt. No. 97.)
 4         On August 9, 2019, the magistrate judge issued an order to show cause
 5   why the action should not be dismissed without prejudice based on Plaintiff’s
 6   failure to keep the court apprised of his current mailing address. (Dkt. No. 127.)
 7   The postal service had returned the court’s scheduling order as undeliverable.
 8   (Dkt. No. 126.) On September 13, 2019, the order to show cause was
 9   discharged after Plaintiff filed a notice of change of address. (Dkt. No. 129.)
10         On February 28, 2020, Defendants filed a motion for summary judgment.
11   (Dkt. No. 139.) The magistrate judge issued a Rand notice for Defendant’s
12   motion for summary judgment. (Dkt. No. 141); Rand v. Rowland, 154 F.3d 952,
13   955 (9th Cir. 1998) (en banc). The mail was returned as undeliverable by the
14   postal service. (Dkt. No. 142.) Nevertheless, on March 24, 2020, Plaintiff filed a
15   notice of change of address to “homeless status” and listed a phone number.
16   (Dkt. No. 144.) Plaintiff also filed a document stating that he had lost his phone
17   and was “now homeless without a phone.” (Dkt. No. 143.) He stated that he tried
18   to call Defendants “to inform them that I will be writing an opposition to the
19   defend[a]nts accusations that I was fighting or in combat with staff involved.”
20   Defendants did not answer, so Plaintiff left a message with the defense lawyers.
21   (Id.) Plaintiff asked that the Court not grant Defendant’s motion for summary
22   judgment and “not punish me for lack of resources and for having housing
23   issues.” (Id.)
24         On August 10, 2020, Defendant filed an Inquiry and declaration. (Dkt. No.
25   145.) Defense counsel states that he left a voicemail message at the phone
26   number listed in Plaintiff’s last notice of change of address and received no
27   response. Without a phone number or physical address, defense counsel has no
28                                               2
Case 2:17-cv-08335-FMO-AGR Document 146 Filed 08/21/20 Page 3 of 5 Page ID #:745



 1   way to contact Plaintiff. (Altura Decl. ¶¶ 3-5.)
 2          II. Inability to Contact Plaintiff
 3          Local Rule 41-6 requires that a Plaintiff proceeding pro se must keep the
 4   Court apprised of the Plaintiff’s current address. In addition, Local Rule 41-6
 5   provides that “the Court may dismiss the action with or without prejudice for want
 6   of prosecution” if the Plaintiff fails to notify the Court in writing of Plaintiff’s current
 7   address within 15 days after mail is returned as undeliverable by the Postal
 8   Service.
 9          Plaintiff has failed to notify the court in writing of Plaintiff’s current address
10   within 15 days after mail is returned as undeliverable as required in Local Rule
11   41-6. Neither defense counsel nor the Court is able to contact Plaintiff.
12          In determining whether to dismiss a case for failure to prosecute or failure
13   to comply with court orders, a district court should consider five factors: (1) the
14   public’s interest in expeditious resolution of litigation; (2) the court’s need to
15   manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy
16   favoring the disposition of cases on their merits; and (5) the availability of less
17   drastic sanctions. See In re Eisen, 31 F.3d 1447, 1451 (9th Cir. 1994) (failure to
18   prosecute); Ferdik, 963 F.2d at 1260-61 (failure to comply with court orders).
19          The first two factors – the public’s interest in expeditious resolution of
20   litigation and the court’s need to manage its docket – weigh in favor of dismissal.
21   Plaintiff has failed to notify the court of his current mailing address and has
22   rendered it difficult if not impossible for the court or defense counsel to contact
23   him. Plaintiff’s conduct hinders the court’s ability to move this case toward
24   disposition.
25          The third factor – prejudice to defendants – weighs in favor of dismissal or
26   is at best neutral. A rebuttable presumption of prejudice to defendants arises
27   when there is a failure to prosecute diligently. Eisen, 31 F.3d at 1452-53. That
28                                                  3
Case 2:17-cv-08335-FMO-AGR Document 146 Filed 08/21/20 Page 4 of 5 Page ID #:746



 1   presumption may be rebutted when a plaintiff proffers an excuse for delay.
 2   Although plaintiff claims that he is homeless, that does not prevent him from
 3   receiving mail. The United States Post Office allows homeless persons to
 4   receive mail via a post office box or through its “general delivery” service at the
 5   individual’s local post office. (See “Is there Mail Service for the Homeless?” U.S.
 6   Postal Service, available at https://faq.usps.com/s/article/is-there-mail-service-for-
 7   the-homeless) (last visited Aug. 20, 2020).1 Plaintiff does not explain why he has
 8   not attempted to arrange with the postal service to hold mail for him for pickup at
 9   one of its local post offices. In short, defense counsel’s inability to contact
10   Plaintiff means that Defendant cannot litigate this case to conclusion.
11         The fourth factor – public policy in favor of deciding cases on their merits –
12   weighs against dismissal. It is, however, a plaintiff’s responsibility to move a case
13   towards a disposition at a reasonable pace and to avoid dilatory tactics. See
14   Morris v. Morgan Stanley Co., 942 F.2d 648, 652 (9th Cir. 1991). Plaintiff has not
15   discharged this responsibility. In these circumstances, the public policy favoring
16   resolution of disputes on the merits does not outweigh Plaintiff’s failure to notify
17   the court of a means by which the Court can contact him.
18         The fifth factor – availability of less drastic sanctions – weighs in favor of
19   dismissal, again because Plaintiff has failed to keep the court apprised of his
20   current address or other means of contacting him. See Carey v. King, 856 F.2d
21   1439, 1441 (9th Cir. 1988) (“It would be absurd to require the district court to hold
22   a case in abeyance indefinitely just because it is unable, through the plaintiff’s
23   own fault, to contact the plaintiff to determine if his reasons for not prosecuting his
24   lawsuit are reasonable or not.”).
25
26         1
             The court takes judicial notice of this page from the U.S. Postal Service
     website. See El-Aheidab v. Citibank (S. Dak.), N.A., 2012 WL 506473, at *4 (N.D.
27   Cal. 2012) (taking judicial notice of USPS website).
28                                                4
Case 2:17-cv-08335-FMO-AGR Document 146 Filed 08/21/20 Page 5 of 5 Page ID #:747



 1         Taking all of the above factors into account, dismissal for failure to
 2   prosecute is appropriate. Absent a current address for Plaintiff or other means of
 3   contacting him, there is nothing more the Court can do.
 4         Accordingly, IT IS HEREBY ORDERED that:
 5         1. All pending motions are denied as moot.
 6         2. This action is dismissed without prejudice. See Link v. Wabash R.R.,
 7   370 U.S. 626, 629-30, 82 S. Ct. 1386, 8 L. Ed. 2d 734 (1962). This order is
 8   without prejudice to Plaintiff’s ability to file a motion to reopen the case within 30
 9   days after entry of this order. Failure to file a motion to reopen within 30 days of
10   the filing of this Order shall result in the entry of judgment dismissing the case
11   without prejudice.
12         Dated this 21st day of August, 2020.
13
14
                                                          /S/
                                           _________________________________
15                                                 FERNANDO M. OLGUIN
                                              UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28                                                5
